Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 12/22/21.  In the reply, the applicant amended claims 6, 8-10, 13-15; canceled claims 11-12, 16.  Claims 6-10, 13-15 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Souza et al. (US 2018/0050175) (“Souza”).
Souza discloses: a device (200, Fig. 10) comprising: a base 220 with a center line, the base attached to a first cross strap 236 attached at a first longitudinal articulation point (at 218, see Fig. 12-13) and a second cross strap 238 attached at a second longitudinal articulation point (at 218, see Fig. 12-13); 
where the first cross strap in an open position extends from the first longitudinal articulation point parallel with the center line and then crosses over the center line and the second cross strap; (see movement of Fig. 12 to 13)
where the second cross strap in an open position extends from the second  longitudinal articulation point parallel with the center line and then crosses over the center line and the first cross strap; (see movement of Fig. 12 to 13)
where the base has a top base surface 210 and a bottom base surface ([0033] contact side of lower portion 220), bottom base surface having an adhesive layer [0033] covered with a paper release liner ([0035] second release liner to protect an adhesive layer on lower portion 220, [0036]); 
where the first cross strap is foldable over the base at the first longitudinal articulation point to a closed position ([0038] see movement of Fig. 12 to 13); and,
 where the second cross strap is foldable over the base and the first cross strap at the second longitudinal articulation point to a closed position ([0038], see movement of Fig. 12 to 13); and 

Souza does not directly disclose in Figs. 10-13 the top base surface comprising a foam pad.  However, in another embodiment, Fig. 1-9, for example, the top base portion (120, 112 Figs. 1, 3) is described as a dressing layer which may be formed using gauze dressings, moisture reactive dressings, or any other suitable material for intravenous site dressings [0028].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fig. 10 base 210 of Souza with the base 112/120 of Souza Figs. 1, 3 to have a thick dressing of a foam type to increase the comfort to a user as well known in the art [0028].
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Souza in view of Johnson et al. (US 5,304,146) (“Johnson”).
Souza teaches the invention as substantially claimed but does not directly disclose the straps having a loop surface that mates with a hook surface on the top base surface.  Instead, the mating in Souza occurs by way of adhesive.  Johnson, in the analogous art, teaches the interchangeability of hook and loop fastening material with adhesive material on the securing straps and top base surface (Fig. 1, C6L15-22).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the straps of Souza to be retained by means of hook and loop fasteners as taught by Johnson rather than adhesive as a substitution of materials as contemplated by Johnson (C6L15-22). 

According to claims 12 and 13, the straps of Souza do not cross a center line of the base when in the open position but do cross the center line when in a closed position (see Fig. 10 vs. Fig. 13)
8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Souza in view of Johnson further in view of Kalt et al. (US 4,702,736) (“Kalt”).
The top base surface of Souza as modified Johnson has a hook surface but does not directly disclose the top base surface also comprising an adhesive surface on the foam pad.  Kalt, in the analogous art, teaches both of these features (Fig. 5 or Fig. 12) (in Kalt, the pad 318 comprises an adhesive surface, C6L33-35).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the top base surface of Souza/Johnson with the resilient adhesive pad 318 as taught by Kalt (Fig. 12, C6L33-35) to prevent against rotation and translation of the secured device (Kalt C6L41-44).
Claim 9 is functional language but the combination of references and the crossing of the straps to secure the catheter is capable of preventing backward .
9.	Claims 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Souza in view of Lacko et al. (US 4,490,141).
Souza discloses the invention as substantially claimed (see above according to claim 6).  Souza does not directly teach the first and second longitudinal articulation points having cutouts at their lateral outside strap edges.  Lacko, in the analogous art, teaches these lateral outside edge cutouts, (24, Fig. 3).
With respect to claims 13-15, the limitations are functional language in which the design of the straps of Souza/Lacko makes capable of performing as the straps are moved, pulled, crossed over in any manner or angle during use.
Response to Arguments
10.	Applicant's arguments have been fully considered but they are not persuasive.  The argument with regard to claim 6 that the cross over angle depends on the angle of the product edge being secured does not detract from the structure of Souza that, as applicant admits, reads over the claimed articulation points.
The cutouts on the lateral outside strap edge has been addressed above with respect to the structure and functional capability.
Adhesive on the top of the base is structurally present in Souza, arguments for its use are merely functional by which Souza is capable of performing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/DEANNA K HALL/         Primary Examiner, Art Unit 3783